Citation Nr: 0103259	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-09 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of the appropriate evaluation for service-
connected multiple myeloma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
multiple myeloma at an assigned rating of 100 percent from 
April 1997 (the time of the veteran's separation from 
service) and a noncompensable rating after a date in February 
1998.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected multiple myeloma.  He 
contends that his current symptomatology is more severe than 
is contemplated by the currently assigned rating.

The veteran perfected his appeal on the matters at issue in 
this case in July 1998.  The RO has provided the veteran with 
a Statement of the Case (SOC) dated in June 1998 and a 
Supplemental Statement of the Case (SSOC) dated in October 
1998.  According to the SOC and SSOC, all of the medical 
evidence which the RO considered in this case consisted of 
the following:  a partial set of service medical records 
(SMRs) from 1986 and 1987, a September 1997 VA examination 
report, VA treatment records from May to July 1997 and a 
March 1998 letter from a physician who treated the veteran 
during service.

It appears from the record that after initiation of the 
appeal and no later than 90 days after the May 1999 
certification of the appeal, the RO received additional SMRs 
and other medical records (additional medical evidence) from 
the veteran's service department.  The additional medical 
evidence pertains directly or indirectly to the veteran's 
service-connected multiple myeloma.  The RO transmitted the 
additional medical evidence to the Board without review or 
preparation of an SSOC.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waives 
consideration.  A veteran also is entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (2000).  Because the RO did not consider 
the additional medical evidence and because neither the 
veteran nor his representative waived RO consideration of 
this evidence, the case must be remanded so the RO can cure 
the procedural defect.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should review the claim in light 
of the additional medical evidence.

Thereafter, the RO should readjudicate the appropriate rating 
for veteran's service-connected multiple myeloma.  If the RO 
denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by 

the RO, the veteran may submit to the RO additional evidence 
and argument pertaining to this remand.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



